DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 07/13/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 07/13/2021 & 11/11/2021.  The information disclosed therein was considered.
Allowable Subject Matter  
Claims 1-13 are allowable.
Regarding claim 1, Fujioka et al (US20090154257) discloses a controller coupled to the pseudo static random-access memory and configured to adjust a power supply voltage and a clock frequency according to an operation mode of the memory device (FIG 2; [0038-0045 & 0143] controller SCNT couple to pseudo SRAM, configured generate voltage adjustment signal HVZ, latency adjustment signal LT4Z and clock adjustment signal HFZ). 
Eaton et al (US10236042 FIG 4; discloses clock frequency detecting and latency adjusting circuits). 
Kim et al (US9711192 FIG 2; discloses LP-Mode and HP-Mode and clock path and timing change circuits). 
Hou et al (US20200075086 FIG 6; discloses S640 CLK is low frequency or register corresponding to smart refresh enable, based on S640 performing two different modes e.g., S650 or S660).

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination pseudo static random access memory comprising an input/output circuit having a fast mode circuit and a slow mode circuit; and generate a register setting code based on an adjusted power supply voltage and an adjusted clock frequency, wherein the pseudo static random access memory enables one of the fast mode circuit and the 10slow mode circuit according to the register setting code, and disables the other of the fast mode circuit and the slow mode circuit.  Claims 2-12 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 13, none of the prior art teaches, suggests or renders obvious, either alone in combination a pseudo static random access memory and a controller, the pseudo static random access memory comprises an input/output circuit having a fast mode circuit and a slow mode circuit;  generating a register setting code based on an adjusted power supply voltage and an adjusted clock frequency; and enabling one of the fast mode circuit and the slow mode circuit according to the register 5setting code, and disabling the other of the fast mode circuit and the slow mode circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827